Citation Nr: 1822630	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-35 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for larynx cancer and residuals, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to July 1967, including service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed larynx cancer and residuals were caused by in-service exposure to herbicides in connection with the Veteran's service in Thailand.


CONCLUSION OF LAW

The criteria for the establishment of service connection for larynx cancer and residuals are met.  38 U.S.C. §§ 1101, 1110, 1134(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection for larynx cancer and the resulting residuals is warranted because when all reasonable doubt is resolved in the Veteran's favor, this disability can be presumed to have been caused by exposure to herbicides when the Veteran served as a driver around perimeters of certain bases in Thailand.  Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are statutory presumptions and VA regulations implementing them, that are intended to allow service connection for certain diseases.  See 38 C.F.R. § 3.303(d).  In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that they shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Certain respiratory cancers, including cancer of the larynx shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

As the development memoranda of record indicate, VA has established a procedure for corroborating exposure to herbicides in Thailand during the Vietnam era.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").

The Veteran served in Thailand and he has testified and provided written statements from himself and fellow service members that permits the Board to find that his duties as a truck driver frequently placed the Veteran near the perimeter of several Royal Thai Air Force Bases for extended periods of time.  Consequently, exposure to herbicide can be presumed. 

In light of the above, the Board finds the evidence is at least in equipoise regarding the Veteran's herbicide exposure.  Accordingly, the Veteran's diagnosed larynx cancer and residuals shall be presumptively service-connected on the basis of the Veteran's herbicide exposure during active duty service in Thailand.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for diagnosed larynx cancer and residuals has been established.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diagnosed larynx cancer and residuals is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


